Case 2:19-cv-01091-TAD-KK Document 41 Filed 04/24/20 Page 1 of 1 PageID #: 336



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


JOHN LASALLE, ET AL.                             :          DOCKET NO. 19-cv-1091


VERSUS                                           :          JUDGE DOUGHTY


SASOL NORTH AMERICA, ET AL.                      :          MAGISTRATE JUDGE KAY


                                         JUDGMENT


       For the reasons set forth above in this Court’s Ruling,

       IT IS ORDERED that the Motions to Dismiss for Lack of Jurisdiction filed by Defendants

Westlake and Phillips 66 [Doc. Nos. 9, 21] are DENIED AS MOOT.

       IT IS FURTHER ORDERED that the Motion to Dismiss on Prescription filed by

Westlake [Doc. No. 24] be DENIED AS MOOT as to the claims of Plaintiffs Marc Rachal, Marc

Rigmaiden, and Willis Williams.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Motion to

Dismiss on Prescription filed by Westlake [Doc. No. 24] is GRANTED as to the claims of Plaintiff

John LaSalle. LaSalle’s claims against all remining Defendants are DISMISSED WITH

PREJDICE.

       Monroe, Louisiana, this 24th day of April, 2020.



                                                     ____________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
